Case 1:18-cv-00872-UDJ-JPM Document 8 Filed 10/17/18 Page 1 of 2 PageID #: 26



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                ALEXANDRIA DIVISION

 EARL DAVID WORDEN                                           CIVIL ACTION NO. 1:18-cv-00983
 VERSUS                                                      UNASSIGNED DISTRICT JUDGE
 DONALD WEATHERFORD, ET AL                           MAGISTRATE JUDGE PEREZ-MONTES

                            MOTION TO STAY PROCEEDINGS

       The CITY OF PINEVILLE, DONALD WEATHERFORD (individually and in his official

capacity as Chief of Police of Pineville), and JAMES EVANS (individually and as Patrol Officer

for Pineville), through undersigned counsel, herein move this Court to stay this civil proceeding

during the pendency of parallel state criminal proceedings concerning the same facts of arrest made

the subject of this civil suit. Counsel for Plaintiff, EARL DAVID WORDEN, consents to this

motion. No appearance has been made or counsel enrolled for the remaining defendant, RUFUS

JONES.

       Attached in support of this Motion are:

       (A) Ruling of Pineville City Court;

       (B) Appeal by Plaintiff to the 9th Judicial District Court; and

       (C) Emails by Plaintiff’s counsel agreeing to stay.

       WHEREFORE, the CITY OF PINEVILLE, DONALD WEATHERFORD, and JAMES

EVANS, pray that this civil suit be stayed until the criminal charges against the plaintiff in state

court have been resolved, either through a plea, conviction, or dismissal. Defendants reserve all

rights to file Rule 12 Motions, answers and any other pleadings allowed by the Federal Rules of

Civil Procedure.
Case 1:18-cv-00872-UDJ-JPM Document 8 Filed 10/17/18 Page 2 of 2 PageID #: 27



                                         Respectfully submitted,
                                         KEISER LAW FIRM, P.L.C.

                                         By:    /s Randall. B. Keiser
                                                R ANDALL B. KEISER #20894
                                                M ATTHEW L. NOWLIN       #34009
                                                P.O. BOX 12358
                                                Alexandria, LA 71315
                                                Phone: (318). 443-6168
                                                Fax: (318). 443-6211
                                         Counsel for City of Pineville, Chief
                                         Donald Weatherford & Officer James
                                         Evans

                                 CERTIFICATE
      I hereby CERTIFY that a copy of the above and foregoing pleading has been served

upon all counsel of record via the CM-ECF system on this the 17th day of October, 2018.

                                     /s Randall B. Keiser
                                     OF COUNSEL
